Citation Nr: 0118148	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for severe obstructive lung 
disease with mild hypoxemia (claimed as emphysema) including 
as due to tobacco use or nicotine dependency acquired during 
active service.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel










INTRODUCTION

The veteran had active service from April 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In addition, the Board notes that the veteran submitted 
additional evidence and, in a statement received in June 
2001, waived RO consideration of it in pursuant to 38 C.F.R. 
§ 20.1304 (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Act 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified at 38 U.S.C. § 5103A).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The veteran claims that he began smoking tobacco during his 
military service.  In his February 2001 substantive appeal 
(VA Form 9), the veteran maintains that he specifically 
became addicted to cigarettes while stationed on the Aleutian 
Islands.  

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated in the line of duty while in the 
active military, naval, or air service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2000).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2000).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use. This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97 (1997).  
In a May 1997 memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board recognizes that on July 22, 1998, the President 
signed into law, the "Internal Revenue Service Restructuring 
and Reform Act of 1998," which prohibits service connection 
of a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a veteran during service. 112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
law applies only to claims filed after June 9, 1998.  Given 
that the RO concluded that the veteran filed his claim on or 
before June 9, 1998, this statutory change will not affect 
the disposition of this appeal.

Therefore, pursuant to the above opinions, in order to 
establish a claim for service connection for a given 
disability due directly to in-service tobacco use or 
secondarily to nicotine dependence, the record must include 
competent medical evidence indicating that the disability 
resulted from in-service tobacco use, or that nicotine 
dependence was acquired during service and the nicotine 
dependence caused the claimed disability.  

The evidence in this case includes a February 1999 statement 
from a private physician in which the veteran was diagnosed 
to have chronic obstructive pulmonary disease that was caused 
by the veteran's tobacco use, and that the veteran had a long 
history of smoking that may have begun in service.  This 
physician added, however, that he did not have access to the 
veteran's service medical records and, therefore, he was 
unaware of the veteran's health status at that time.  Thus, 
while probative, this opinion is not based on a review of the 
entire record and it did not affirmatively show that 
veteran's current COPD is related to tobacco use, which began 
during service.  Other private medical records submitted by 
the veteran similarly contain diagnoses of chronic 
obstructive pulmonary disease with a long history of tobacco 
use, without a review of the veteran's service medical 
records.

Under the foregoing circumstances, additional development is 
needed prior to adjudicating this issue on appeal.  
Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran to 
identify the names and addresses of any 
medical care providers who treated him 
proximate to service for severe 
obstructive lung disease with mild 
hypoxemia or related diseases or for 
nicotine dependence.  After securing any 
necessary releases, the RO should obtain 
these records if not already associated 
with the record on appeal.

2.  The claims file and all clinical 
records obtained pursuant to this remand 
should be reviewed by an appropriate VA 
specialist.  

a.  This person should be requested 
to provide an opinion on the 
question of whether it is at least 
as likely as not that the veteran's 
obstructive lung disease with mild 
hypoxemia is etiologically related 
to the veteran's chronic cigarette 
smoking.  

b.  If the answer to that question 
is in the affirmative, this person 
should offer an opinion on the 
question of whether it is at least 
as likely as not that the veteran 
became nicotine dependent during his 
active service from 1958 to 1962.  
Citation to any supporting document 
for any conclusion reached should be 
provided.  

c.  If the veteran became nicotine 
dependent during service, this 
person should opine whether smoking 
after service continued 
uninterrupted after service such 
that obstructive lung disease with 
hypoxemia may be considered 
proximately due to nicotine 
dependence acquired in service.  If 
the reviewer finds that the veteran 
did not become nicotine dependent 
during active service, then the 
examiner should offer an opinion on 
the question of whether it is at 
least as likely as not that tobacco 
use during the veteran's active 
service from 1958 to 1962 as opposed 
to tobacco use before or after 
service caused the veteran's 
respiratory disorder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should ensure that 
all-developmental actions, including the 
medical examination and requested 
opinion, has been conducted and completed 
in full.  The RO should then undertake 
any other indicated development and 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




